19-36923-cgm       Doc 24      Filed 03/30/20 Entered 03/30/20 14:27:33              Main Document
                                            Pg 1 of 1




    _____________________________________________________________________________________
                       85 Broad St., Suite 501, New York, New York 10004
                                t: 212.471.5100 f:212.471.5150
                                       friedmanvartolo.com
                                                                                       March 30, 2020

Honorable Cecelia G. Morris
Chief United States Bankruptcy Court Judge
Southern District of New York
355 Main Street
Poughkeepsie, NY 12601

       Re:     Jean Marie Carozza
               Bankruptcy Case No: 19-36923-cgm

         This office represents the Secured Creditor, SN Servicing Corporation, as servicer for U.S.
Bank Trust National Association, as Trustee of the Tiki Series IV Trust in the above referenced action.
Pursuant to the court’s loss mitigation order entered on February 20, 2020, please let this letter serve
as a status report and summary of what has transpired between the parties.
         Secured Creditor’s financial package was sent to the Debtor’s Attorney on February 21, 2020.
We are currently pending the complete package from the Debtor’s Attorney.

       Please feel free to contact our office should you have additional questions.

                                                       Sincerely,

Dated: March 30, 2020

                                                       /s/ Jonathan Schwalb, Esq.
                                                       Jonathan Schwalb, Esq.
                                                       Friedman Vartolo LLP
                                                       85 Broad Street, Suite 501
                                                       New York, New York 10004
                                                       (P) 212.471.5100
                                                       (F) 212.471.5150
                                                       bankruptcy@friedmanvartolo.com
